Birns, J. P., and Lynch, J.,
concurring in part and dissenting in part in a memorandum by Lynch, J.: We dissent in part and would reverse the grant of summary judgment to the plaintiff on the issue of liability and the judgment after a jury verdict on the issue of damages and would remand for a new trial on the issues of liability and damages. In this action arising from section 240 of the Labor Law, the only evidence of the happening of the accident presented on the motion for summary judgment was the affidavit of the plaintiff who, without elaboration, stated that "a 2 X 4 timber cross brace, supporting the plank on which I was standing, broke in two and I fell to the ground”. It appears that there were no other eyewitnesses. We disagree with the majority’s assertion that "Summary judgment should not be denied to a plaintiff merely because he is the sole witness to the accident”. Where knowledge of the facts lies exclusively with the plaintiff, summary judgment should be denied and the issues posed by the pleadings resolved at a plenary trial (Royal Business Funds Corp. v Commercial Trading Co., 59 AD2d 864; cf. Nordlicht v Norton Simon, Inc., 70 AD2d 511). In Wood v Picon (57 AD2d 863, 864) summary judgment was denied in a negligence action to a plaintiff with exclusive knowledge, even though the court had before it an examination before trial of the plaintiff taken by the defendant. The court held: "Plaintiff is the sole surviving eyewitness to the accident. With all due respect to his presumed honesty, he could have said anything at the EBT that he chose to say. It is important to note that an EBT is, as its name suggests, an examination before trial (CPLR 3113), and not a cross-examination (see Dolan, Examination Before Trial and Other Disclosure Devices [rev ed], § 45). Special Term had before it only the cold record. The Justice presiding did not see the plaintiff, who to him was merely a voice offstage. Unlike a trial in open court, where the testimony of a witness can be more properly evaluated, the court had only a transcript with which to weigh the testimony of the plaintiff, who has the sole and exclusive knowledge of the facts of the accident (see Rowden v National Car Rental, 36 AD2d 762). A plenary trial will enable the counsel for the defendant: to conduct a searching inquiry of the plaintiff before an impartial jury on the elements of negligence and contributory negligence (see Gravenhorst v Zimmerman, 236 NY 22, 38).” If summary judgment is denied in such an instance, how much more compelling to deny it here where liability is sought to be imposed in this serious matter on the basis of two sentences in a plaintiff’s affidavit. The majority points out that an affidavit of one of the defendant’s attorneys reads: "As counsel for plaintiff states in his affirmation, plaintiff was injured when the scaffolding he was standing on collapsed”. The majority views this as a concession by defendant that the plaintiff was injured when the scaffolding collapsed. We do not hold that this must be interpreted as the defendant’s attorney’s summation of the plaintiff’s allegations. We hold that the sentence in the attorney’s *537affidavit can as readily be construed as an assumption by him of the plaintiff’s allegations for the purpose of the argument as it can be construed to be a concession. We hold that such an ambiguous statement should give no support to a motion for summary judgment. The verdict on damages should not be permitted to stand. Over objection, an economic expert called by the plaintiff testified that if the plaintiff retired at 65 and lived to 75, he would receive $257,855 in Social Security benefits. There is no proof that plaintiff had ever contributed to Social Security or was eligible for it. We cannot indulge in a presumption of qualification in view of the testimony that since coming to this country in 1968 plaintiff has returned periodically to Portugal but is vague about the frequency and duration of those sojourns and because he cannot confirm any of his claimed earnings since he has never filed an income tax return.